Title: From James Madison to Albert Gallatin, 2 August 1805
From: Madison, James
To: Gallatin, Albert


          
            Dear Sir
            Philada. Aug. 2. 1805
          
          Before I left Washington I was called upon by Col. Tousard, who had been charged by Fayette with explanations &c. to his friends. These confirm the need he is in of relief both permanent & present, with respect to his pecuniary affairs. The idea has been entertained by him and is strongly pressed by Toussard, that money can be got on loan from the Banks & that his friends here can greatly promote such an operation. Another idea, with Toussard at least, is that a club of voluntary loans may be brought about from his private friends. I have no doubt of the infinite distress of Fayette, and of the duty of his friends to do every thing possible for his relief, but I have not found myself authorized to give encouragement. Will it be possible to do any thing, or rather to get the Banks to do any thing? If it be you alone can give the requisite impetus? Toussard told me he should soon be with you in N. York, and wished me to prepare the way for his conversing with you on the subject. He will satisfy you, if any doubt remains, of the extreme urgency of Fayettes case, and as to term as well as to the amount of the succor.
          I have just recd. from Washington the despatches by Dulton. The negociation was closed by a positive rejection of an offer from our Ministers, without a single proposition in place of it, on the other side, and in a stile not a little peremptory. The offer claimed at least a counter project, and would have produced one, if there had been no predetermination agst. it. The ratification of the Convention was also refused, but on the old conditions. The status quo, the navigation of the Mobille &c and the Spoliations subsequent to the Convention, have all passed as appears sub silentio. The despatches are gone to the P. It is not impossible but he may ask the opinions of the Depts. If it be proper to make any new propositions, the points omitted in the negociation will facilitate the business. But if they be refused also, and even the provision for the claims embraced by the Convention, continue to be witheld, the question becomes pretty serious. In fact it is not a little so in its present form.
          The obstinacy of Mrs. M’s complaint, and the apprehension of its taking a worse form, brought us to this City, in pursuit of its medical skill. Docr. Physic signifies that a cure can certainly be effect[ed], in a short term with the use of the Knife, in a longer time without it. Mrs. M. joins in affectionate to Mrs. Gallatin & to yourself.
          
            James Madison
          
        